 

Case 1:19-cv-03377-LAP Document 16 Filelf gig SDNKe 1ofi
POCUMENT |
{ELECT ROMICALLY FILED

 

 

 

 

UNITED STATES DISTRICT COURT DOC Fa ae
SOUTHERN DISTRICT OF NEW YORK DATE FILED: Gro a
i i i se er i i ee ee ee ee xX
VIRGINIA L. GIUFFRE, : 19 Civ. 3377 (LAP)
Plaintiff,
ORDER
Vv.
ALAN DERSHOWITZ,
Defendant.
i i ee re me me ie ea ee x

LORETTA A. PRESKA, Senior United States District Judge:

Following review of Mr. Schiller’s letter dated June 17,
2019 [dkt no. 15], it is hereby ordered that:

1) Mr. Dershowitz is excused from the requirement for a pre-
motion conference on the Court’s finding that such a
conference would be futile;

2) Mr. Dershowitz’s motion to disqualify the Boise Schiller
firm [dkt. nos. 7-11] is reinstated to the calendar;

3) Mr. Dershowitz may file a memorandum of law of 28 pages;
and

4) Counsel shall confer and inform the Court by letter of the

proposed briefing scheduie.

SO ORDERED.

Dated: New York, New York

June /7, 2019
aittta 2. Kewl

LORETTA A. PRESKA
Senior United States District Judge

 

 
